The Court
said, that the representatives of the complamin the original suit had the first right to revive, and it did not suffic}ently appear in this case, that this right had been lost; that the bill of revivor had been filed very early after the abatement, and it did not even appear", whether the person alleged to be executor, had proved the will, or acted as such.
The Order was, that the defendants show cause in twenty days, why the proceedings should not stand revived; unless the representatives before that time, should apply for farther time to consider, whether they will file a bill of revivor, and saving to the defendants any defence they may have, by answer or otherwise to the bill of revivor.